
  Hungary 2011 (rev. 2016)
  
  

  
  Subsequently amended 


Preamble


God bless the Hungarians


NATIONAL AVOWAL


WE, THE MEMBERS OF THE HUNGARIAN NATION, at the beginning of the new millennium, with a sense of responsibility for every Hungarian, hereby proclaim the following:







•
We are proud that our king Saint Stephen built the Hungarian State on solid ground and made our country a part of Christian Europe one thousand years ago.






•
We are proud of our forebears who fought for the survival, freedom and independence of our country.






•
We are proud of the outstanding intellectual achievements of the Hungarian people.






•
We are proud that our people has over the centuries defended Europe in a series of struggles and enriched Europe’s common values with its talent and diligence.






•
We recognise the role of Christianity in preserving nationhood. We value the various religious traditions of our country.






•
We promise to preserve the intellectual and spiritual unity of our nation torn apart in the storms of the last century.






•
We proclaim that the nationalities living with us form part of the Hungarian political community and are constituent parts of the State.






•
We commit to promoting and safeguarding our heritage, our unique language, Hungarian culture, the languages and cultures of nationalities living in Hungary, along with all man-made and natural assets of the Carpathian Basin. We bear responsibility for our descendants; therefore we shall protect the living conditions of future generations by making prudent use of our material, intellectual and natural resources.






•
We believe that our national culture is a rich contribution to the diversity of European unity.






•
We respect the freedom and culture of other nations, and shall strive to cooperate with every nation of the world.






•
We hold that human existence is based on human dignity.






•
We hold that individual freedom can only be complete in cooperation with others.






•
We hold that the family and the nation constitute the principal framework of our coexistence, and that our fundamental cohesive values are fidelity, faith and love.






•
We hold that the strength of community and the honour of each man are based on labour, an achievement of the human mind.






•
We hold that we have a general duty to help the vulnerable and the poor.






•
We hold that the common goal of citizens and the State is to achieve the highest possible measure of well-being, safety, order, justice and liberty.






•
We hold that democracy is only possible where the State serves its citizens and administers their affairs in an equitable manner, without prejudice or abuse.






•
We honour the achievements of our historical constitution and we honour the Holy Crown, which embodies the constitutional continuity of Hungary’s statehood and the unity of the nation.






•
We do not recognise the suspension of our historical constitution due to foreign occupations. We deny any statute of limitations for the inhuman crimes committed against the Hungarian nation and its citizens under the national socialist and the communist dictatorships.






•
We do not recognise the communist constitution of 1949, since it was the basis for tyrannical rule; therefore we proclaim it to be invalid.






•
We agree with the members of the first free National Assembly, which proclaimed as its first decision that our current liberty was born of our 1956 Revolution.






•
We date the restoration of our country’s self-determination, lost on the nineteenth day of March 1944, from the second day of May 1990, when the first freely elected body of popular representation was formed. We shall consider this date to be the beginning of our country’s new democracy and constitutional order.






•
We hold that after the decades of the twentieth century which led to a state of moral decay, we have an abiding need for spiritual and intellectual renewal.






•
We trust in a jointly-shaped future and the commitment of younger generations. We believe that our children and grandchildren will make Hungary great again with their talent, persistence and moral strength.






•
Our Fundamental Law shall be the basis of our legal order, it shall be an alliance among Hungarians of the past, present and future. It is a living framework which expresses the nation’s will and the form in which we want to live.






•
We, the citizens of Hungary, are ready to found the order of our country upon the common endeavours of the nation.





FOUNDATION



Article A


The name of OUR COUNTRY shall be Hungary.



Article B




1. Hungary shall be an independent, democratic rule-of-law State.




2. The form of government of Hungary shall be a republic.




3. The source of public power shall be the people.




4. The power shall be exercised by the people through elected representatives or, in exceptional cases, directly.



Article C




1. The functioning of the Hungarian State shall be based on the principle of division of powers.




2. No one shall act with the aim of acquiring or exercising power by force, or of exclusively possessing it. Everyone shall have the right and obligation to resist such attempts in a lawful way.




3. The State shall have the right to use coercion in order to enforce the Fundamental Law and legal regulations.



Article D


Bearing in mind that there is one single Hungarian nation that belongs together, Hungary shall bear responsibility for the fate of Hungarians living beyond its borders, and shall facilitate the survival and development of their communities; it shall support their efforts to preserve their Hungarian identity, the assertion of their individual and collective rights, the establishment of their community self-governments, and their prosperity in their native lands, and shall promote their cooperation with each other and with Hungary.



Article E




1. In order to enhance the liberty, prosperity and security of European nations, -Hungary shall contribute to the creation of European unity.




2. With a view to participating in the European Union as a Member State and on the basis of an international treaty, Hungary may, to the extent necessary to exercise the rights and fulfil the obligations deriving from the Founding Treaties, exercise some of its competences set out in the Fundamental Law jointly with other Member States, through the institutions of the European Union.




3. The law of the European Union may stipulate a generally binding rule of conduct subject to the conditions set out in Paragraph (2).




4. For the authorisation to recognise the binding force of an international treaty referred to in Paragraph (2), the votes of two-thirds of the Members of the National Assembly shall be required.



Article F




1. The capital of Hungary shall be Budapest.




2. The territory of Hungary shall consist of the capital, counties, cities and towns, as well as villages. The capital, as well as the cities and towns may be divided into districts.



Article G




1. The child of a Hungarian citizen shall be a Hungarian citizen by birth. A cardinal Act may specify other cases of the origin or acquisition of Hungarian citizenship.




2. Hungary shall protect its citizens.




3. No one shall be deprived of Hungarian citizenship established by birth or acquired in a lawful manner.




4. The detailed rules for citizenship shall be laid down in a cardinal Act.



Article H




1. In Hungary the official language shall be Hungarian.




2. Hungary shall protect the Hungarian language.




3. Hungary shall protect Hungarian Sign Language as a part of Hungarian culture.



Article I




1. The coat of arms of Hungary shall be a vertically divided shield with a pointed base. The left field shall contain eight horizontal bars of red and silver. The right field shall have a red background and shall depict a base of three green hills with a golden crown atop the central hill and a silver patriarchal cross issuing from the middle of the crown. The Holy Crown shall rest on top of the shield.


[image]




2. The flag of Hungary shall feature three horizontal bands of equal width coloured red, white and green from top to bottom as the symbols of strength, fidelity and hope respectively.


[image]




3. The anthem of Hungary shall be the poem Himnusz by Kölcsey set to music by ERKEL Ferenc.




4. The coat of arms and the flag may also be used in other historical forms. The detailed rules for the use of the coat of arms and the flag, and state decorations shall be defined by a cardinal Act.



Article J




1. The national holidays of Hungary shall be:







a.
the 15th day of March, in memory of the 1848-49 Revolution and War of Independence,






b.
the 20th day of August, in memory of the foundation of the State and King Saint Stephen the State Founder, and






c.
the 23rd day of October, in memory of the 1956 Revolution and War of Independence.






2. The official state holiday shall be the 20th day of August.



Article K


The official currency of Hungary shall be the forint.



Article L




1. Hungary shall protect the institution of marriage as the union of a man and a woman established by voluntary decision, and the family as the basis of the survival of the nation. Family ties shall be based on marriage and/or the relationship between parents and children.




2. Hungary shall encourage the commitment to have children.




3. The protection of families shall be regulated by a cardinal Act.



Article M




1. The economy of Hungary shall be based on work which creates value and freedom of enterprise.




2. Hungary shall ensure the conditions for fair economic competition, act against any abuse of a dominant position, and shall defend the rights of consumers.



Article N




1. Hungary shall observe the principle of balanced, transparent and sustainable budget management.




2. The National Assembly and the Government shall have primary responsibility for the observance of the principle referred to in Paragraph (1).




3. In performing their duties, the Constitutional Court, courts, local governments and other state organs shall be obliged to respect the principle referred to in Paragraph (1).



Article O


Everyone shall be responsible for him- or herself, and shall be obliged to contribute to the performance of state and community tasks according to his or her abilities and possibilities.



Article P




1. Natural resources, in particular arable land, forests and the reserves of water, biodiversity, in particular native plant and animal species, as well as cultural assets shall form the common heritage of the nation; it shall be the obligation of the State and everyone to protect and maintain them, and to preserve them for future generations.




2. The limits and conditions for acquisition of ownership and for use of arable land and forests necessary for achieving the objectives referred to in Paragraph (1), as well as the rules concerning the organisation of integrated agricultural production and concerning family farms and other agricultural holdings shall be laid down in a cardinal Act.



Article Q




1. In order to create and maintain peace and security, and to achieve the sustainable development of humanity, Hungary shall strive for cooperation with all the peoples and countries of the world.




2. In order to comply with its obligations under international law, Hungary shall ensure that Hungarian law be in conformity with international law.




3. Hungary shall accept the generally recognised rules of international law. Other sources of international law shall become part of the Hungarian legal system by promulgation in legal regulations.



Article R




1. The Fundamental Law shall be the foundation of the legal system of Hungary.




2. The Fundamental Law and legal regulations shall be binding on everyone.




3. The provisions of the Fundamental Law shall be interpreted in accordance with their purposes, the National Avowal contained therein and the achievements of our historical constitution.



Article S




1. A proposal for the adoption of a new Fundamental Law or any amendment of the present Fundamental Law may be submitted by the President of the Republic, the Government, any parliamentary committee or any Member of the National Assembly.




2. For the adoption of a new Fundamental Law or the amendment of the Fundamental Law, the votes of two-thirds of the Members of the National Assembly shall be required.




3. The Speaker of the National Assembly shall sign the adopted Fundamental Law or the adopted amendment of the Fundamental Law within five days and shall send it to the President of the Republic. The President of the Republic shall sign the Fundamental Law or the amendment of the Fundamental Law sent to him within five days of receipt and shall order its promulgation in the official gazette. If the President of the Republic finds that any procedural requirement laid down in the Fundamental Law with respect to adoption of the Fundamental Law or the amendment of the Fundamental Law has not been met, he or she shall request the Constitutional Court to examine the issue. Should the examination by the Constitutional Court not verify the violation of such requirements, the President of the Republic shall immediately sign the Fundamental Law or the amendment of the Fundamental Law, and shall order its promulgation in the official gazette.




4. The designation of the amendment of the Fundamental Law made during publication shall include the title, the serial number of the amendment and the date of publication.



Article T




1. Generally binding rules of conduct may be laid down in the Fundamental Law or in legal regulations adopted by an organ having legislative competence and specified in the Fundamental Law that are promulgated in the official gazette. A cardinal Act may lay down different rules for the promulgation of local government decrees, and of legal regulations adopted during a special legal order.




2. Legal regulations shall be the Acts, the government decrees, the prime ministerial decrees, the ministerial decrees, the decrees of the Governor of the National Bank of Hungary, the decrees of the heads of autonomous regulatory organs and local government decrees. In addition, decrees of the National Defence Council adopted during a state of national crisis and decrees of the President of the Republic adopted during a state of emergency shall also be legal regulations.




3. No legal regulation shall conflict with the Fundamental Law.




4. Cardinal Acts shall be Acts, for the adoption and amendment of which requires the votes of two-thirds of the Members of the National Assembly present shall be required.



Article U




1. The form of government based on the rule of law, established in accordance with the will of the nation through the first free elections held in 1990, and the previous communist dictatorship are incompatible. The Hungarian Socialist Workers' Party and its legal predecessors and the other political organisations established to serve them in the spirit of communist ideology were criminal organisations, and their leaders have responsibility without statute of limitations for:







a.
maintaining and directing an oppressive regime, violating the law and betraying the nation;






b.
thwarting with Soviet military assistance the democratic attempt built on a multi-party system in the years after World War II;






c.
establishing a legal order built on the exclusive exercise of power and unlawfulness;






d.
putting an end to the economy based on the freedom of property and indebting the country;






e.
submitting Hungary's economy, national defence, diplomacy and human resources to foreign interests;






f.
systematically devastating the traditional values of European civilisation;






g.
depriving citizens and certain groups of citizens of their fundamental human rights or seriously restricting such rights, in particular for murdering people, delivering them to foreign power, unlawfully imprisoning them, deporting them to forced labour camps, torturing them and subjecting them to inhuman treatment; arbitrarily depriving citizens of their assets, restricting their rights to property; totally depriving citizens of their liberties, submitting the expression of political opinion and will to coercion by the State; discriminating against people on the grounds of origin, world view or political belief, impeding their advancement and success based on knowledge, diligence and talent; setting up and operating a secret police to unlawfully observe and influence the private lives of people;






h.
suppressing with bloodshed, in cooperation with Soviet occupying forces, the Revolution and War of Independence, which broke out on 23 October 1956, the ensuing reign of terror and retaliation, and the forced flight of two hundred thousand Hungarian people from their native country;






i.
all ordinary criminal offences committed for political motives and left unprosecuted by the justice system for political motives.




Political organisations having gained legal recognition during the democratic transition as legal successors of the Hungarian Socialist Workers' Party continue to share the responsibility of their predecessors as beneficiaries of their unlawfully accumulated assets.




2. With regard to Paragraph (1), the operation of the communist dictatorship shall be realistically revealed and society's sense of justice shall be ensured in accordance with Paragraphs (3) to (10).




3. In order for the State to preserve the memory of the communist dictatorship, a Committee of National Memory shall operate. The Committee of National Memory shall reveal the operation of the communist dictatorship in terms of power and the role of individuals and organisations that held communist power, and shall publish the results of its activity in a comprehensive report and other documents.




4. The holders of power under the communist dictatorship shall be obliged to tolerate statements of facts about their roles and acts related to the operation of the dictatorship, with the exception of deliberate statements that are untrue in essence; their personal data related to such roles and acts may be disclosed to the public.




5. The pensions or any other benefits provided by the State under legal regulations to leaders of the communist dictatorship specified in an Act may be reduced to the extent specified in an Act; the arising revenues shall be used to mitigate the injuries caused by the communist dictatorship and to keep alive the memory of victims as provided for by an Act.




6. Serious criminal offences laid down in an Act which were committed against Hungary or persons under the communist dictatorship in the name or in the interest of, or in agreement with the party-state and which were left unprosecuted for political reasons by ignoring the Act on criminal law in force at the time of commission, shall not be considered as time-barred.




7. The criminal offences referred to in Paragraph (6) shall become time-barred on the expiry of the period determined in the Act on criminal law in force at the time of commission, to be calculated as of the day of the entry into force of the Fundamental Law, provided that they would have become time-barred by 1 May 1990 under the Act on criminal law in force at the time of commission.




8. The criminal offences referred to in Paragraph (6) shall become time-barred on the expiry of the period between the date of commission and 1 May 1990, to be calculated as of the day of the entry into force of the Fundamental Law, provided that they would have become time-barred between 2 May 1990 and 31 December 2011 under the Act on criminal law in force at the time of commission and that the perpetrator was not prosecuted for the criminal offence.




9. No legal regulation may establish new legal grounds for compensation providing financial or any other pecuniary payment to individuals who were unlawfully deprived of their lives or freedom for political reasons and who suffered undue property damage by the State, before 2 May 1990.




10. The documents of the communist state party, of the civil society organisations and youth organisations established with the contribution of or influenced directly by the communist state party, and of trade unions, created during the communist dictatorship shall be property of the State and shall be deposited in public archives in the same way as the files of organs performing public duties.



FREEDOM AND RESPONSIBILITY



Article I




1. The inviolable and inalienable fundamental rights of MAN shall be respected. It shall be the primary obligation of the State to protect these rights.




2. Hungary shall recognise the fundamental individual and collective rights of man.




3. The rules for fundamental rights and obligations shall be laid down in an Act. A fundamental right may only be restricted to allow the effective use of another fundamental right or to protect a constitutional value, to the extent absolutely necessary, proportionate to the objective pursued and with full respect for the essential content of such fundamental right.




4. Fundamental rights and obligations which by their nature apply not only to man shall be guaranteed also for legal entities established by an Act.



Article II


Human dignity shall be inviolable. Every human being shall have the right to life and human dignity; the life of the foetus shall be protected from the moment of conception.



Article III




1. No one shall be subject to torture, inhuman or degrading treatment or punishment, or held in servitude. Trafficking in human beings shall be prohibited.




2. It shall be prohibited to perform medical or scientific experiment on human beings without their informed and voluntary consent.




3. Practices aimed at eugenics, the use of the human body or its parts for financial gain, as well as human cloning shall be prohibited.



Article IV




1. Everyone shall have the right to liberty and security of the person.




2. No one shall be deprived of liberty except for reasons specified in an Act and in accordance with the procedure laid down in an Act. Life imprisonment without parole may only be imposed for the commission of intentional and violent criminal offences.




3. Any person suspected of having committed a criminal offence and taken into detention shall, as soon as possible, be released or brought before a court. The court shall be obliged to hear the person brought before it and shall forthwith take a decision with a written reasoning to release or to arrest that person.




4. Everyone shall have the right to compensation, whose liberty has been restricted without a well-founded reason or unlawfully.



Article V


Everyone shall have the right to repel any unlawful attack against his or her person or property, or one that poses a direct threat to the same, as provided for by an Act.



Article VI




1. Everyone shall have the right to have his or her private and family life, home, communications and good reputation respected.




2. Everyone shall have the right to the protection of his or her personal data, as well as to access and disseminate data of public interest.




3. The application of the right to the protection of personal data and to access data of public interest shall be supervised by an independent authority established by a cardinal Act.



Article VII




1. Everyone shall have the right to freedom of thought, conscience and religion. This right shall include the freedom to choose or change one's religion or other belief, and the freedom of everyone to manifest, abstain from manifesting, practise or teach his or her religion or other belief through religious acts, rites or otherwise, either individually or jointly with others, either in public or in private life.




2. People sharing the same principles of faith may, for the practice of their religion, establish religious communities operating in the organisational form specified in a cardinal Act.




3. The State and religious communities shall operate separately. Religious communities shall be autonomous.




4. The State and religious communities may cooperate to achieve community goals. At the request of a religious community, the National Assembly shall decide on such cooperation. The religious communities participating in such cooperation shall operate as established churches. The State shall provide specific privileges to established churches with regard to their participation in the fulfilment of tasks that serve to achieve community goals.




5. 13 The common rules relating to religious communities, as well as the conditions of cooperation, the established churches and the detailed rules relating to established churches shall be laid down in a cardinal Act.



Article VIII




1. Everyone shall have the right to peaceful assembly.




2. Everyone shall have the right to establish and join organisations.




3. Political parties may be formed and may operate freely on the basis of the right to association. Political parties shall participate in the formation and expression of the will of the people. Political parties shall not exercise public power directly.




4. The detailed rules for the operation and management of political parties shall be laid down in a cardinal Act.




5. Trade unions and other interest representation organisations may be formed and may operate freely on the basis of the right to association.



Article IX




1. Everyone shall have the right to freedom of speech.




2. Hungary shall recognise and protect the freedom and diversity of the press, and shall ensure the conditions for free dissemination of information necessary for the formation of democratic public opinion.




3. In the interest of the appropriate provision of information as necessary during the electoral campaign period for the formation of democratic public opinion, political advertisements may only be published in media services free of charge, under conditions guaranteeing equal opportunities, laid down in a cardinal Act.




4. The right to freedom of speech may not be exercised with the aim of violating the human dignity of others.




5. The right to freedom of speech may not be exercised with the aim of violating the dignity of the Hungarian nation or of any national, ethnic, racial or religious community. Persons belonging to such communities shall be entitled to enforce their claims in court against the expression of an opinion which violates the community, invoking the violation of their human dignity, as provided for by an Act.




6. The detailed rules relating to the freedom of the press and the organ supervising media services, press products and the communications market shall be laid down in a cardinal Act.



Article X




1. Hungary shall ensure the freedom of scientific research and artistic creation, the freedom of learning for the acquisition of the highest possible level of knowledge, and, within the framework laid down in an Act, the freedom of teaching.




2. The State shall have no right to decide on questions of scientific truth; only scientists shall have the right to evaluate scientific research.




3. Hungary shall protect the scientific and artistic freedom of the Hungarian Academy of Sciences and the Hungarian Academy of Arts. Higher education institutions shall be autonomous in terms of the content and the methods of research and teaching; their organisation shall be regulated by an Act. The Government shall, within the framework of an Act, lay down the rules governing the management of public higher education institutions and shall supervise their management.



Article XI




1. Every Hungarian citizen shall have the right to education.




2. Hungary shall ensure this right by extending and generalising public education, providing free and compulsory primary education, free and generally available secondary education, and higher education available to every person according to his or her abilities, and by providing statutory financial support to beneficiaries of education.




3. An Act may provide that financial support of higher education studies shall be subject to participation for a definite period in employment or to exercising for a definite period of entrepreneurial activities, regulated by Hungarian law.



Article XII




1. Everyone shall have the right to freely choose his or her work, occupation and to engage in entrepreneurial activities. Everyone shall be obliged to contribute to the enrichment of the community through his or her work, in accordance with his or her abilities and possibilities.




2. Hungary shall strive to create the conditions ensuring that everyone who is able and willing to work has the opportunity to do so.



Article XIII




1. Everyone shall have the right to property and inheritance. Property shall entail social responsibility.




2. Property may only be expropriated exceptionally, in the public interest and in the cases and ways provided for by an Act, subject to full, unconditional and immediate compensation.



Article XIV




1. Hungarian citizens shall not be expelled from the territory of Hungary and may return from abroad at any time. Foreigners staying in the territory of Hungary may only be expelled under a lawful decision. Collective expulsion shall be prohibited.




2. No one shall be expelled or extradited to a State where he or she would be in danger of being sentenced to death, being tortured or being subjected to other inhuman treatment or punishment.




3. Hungary shall, upon request, grant asylum to non-Hungarian citizens being persecuted or having a well-founded fear of persecution in their native country or in the country of their usual residence for reasons of race, nationality, membership of a particular social group, religious or political belief, if they do not receive protection from their country of origin or from any other country.



Article XV




1. Everyone shall be equal before the law. Every human being shall have legal capacity.




2. Hungary shall guarantee the fundamental rights to everyone without discrimination and in particular without discrimination on grounds of race, colour, sex, disability, language, religion, political or other opinion, national or social origin, property, birth or any other status.




3. Women and men shall have equal rights.




4. By means of separate measures, Hungary shall promote the achievement of equality of opportunity and social inclusion.




5. By means of separate measures, Hungary shall protect families, children, women, the elderly and persons living with disabilities.



Article XVI




1. Every child shall have the right to the protection and care necessary for his or her proper physical, mental and moral development.




2. Parents shall have the right to choose the upbringing to be given to their children.




3. Parents shall be obliged to take care of their minor children. This obligation shall include the provision of schooling for their children.




4. Adult children shall be obliged to take care of their parents if they are in need.



Article XVII




1. Employees and employers shall cooperate with each other with a view to ensuring jobs and the sustainability of the national economy, and to other community goals.




2. Employees, employers and their organisations shall have the right, as provided for by an Act, to negotiate with each other and conclude collective agreements, and to take collective action to defend their interests, including the right of workers to discontinue work.




3. Every employee shall have the right to working conditions which respect his or her health, safety and dignity.




4. Every employee shall have the right to daily and weekly rest periods and to an annual period of paid leave.



Article XVIII




1. The employment of children shall be prohibited, except for cases specified in an Act where there is no risk to their physical, mental or moral development.




2. By means of separate measures, Hungary shall ensure the protection of young people and parents at work.



Article XIX




1. Hungary shall strive to provide social security to all of its citizens. Every Hungarian citizen shall be entitled to assistance in the case of maternity, illness, disability, handicap, widowhood, orphanage and unemployment for reasons outside of his or her control, as provided for by an Act.




2. Hungary shall implement social security for the persons listed in Paragraph (1) and other people in need through a system of social institutions and measures.




3. The nature and extent of social measures may be determined by law in accordance with the usefulness to the community of the beneficiary’s activity.




4. Hungary shall contribute to ensuring the livelihood for the elderly by maintaining a general state pension system based on social solidarity and by allowing for the operation of voluntarily established social institutions. The conditions of entitlement to state pension may be laid down in an Act with regard to the requirement for stronger protection for women.



Article XX




1. Everyone shall have the right to physical and mental health.




2. Hungary shall promote the effective application of the right referred to in Paragraph (1) by an agriculture free of genetically modified organisms, by ensuring access to healthy food and drinking water, by organising safety at work and healthcare provision, by supporting sports and regular physical exercise, as well as by ensuring the protection of the environment.



Article XXI




1. Hungary shall recognise and give effect to the right of everyone to a healthy environment.




2. Anyone who causes damage to the environment shall be obliged to restore it or to bear the costs of restoration, as provided for by an Act.




3. The introduction of pollutant waste into the territory of Hungary for the purpose of disposal shall be prohibited.



Article XXII




1. Hungary shall strive to ensure decent housing conditions and access to public services for everyone.




2. The State and local governments shall also contribute to creating decent housing conditions by striving to ensure accommodation for all persons without a dwelling.




3. In order to protect public order, public security, public health and cultural values, an Act or a local government decree may, with respect to a specific part of public space, provide that staying in public space as a habitual dwelling shall be illegal.



Article XXIII




1. Every adult Hungarian citizen shall have the right to vote and to be voted for in elections of Members of the National Assembly, local government representatives and mayors, and of Members of the European Parliament.




2. Every adult citizen of another Member State of the European Union who is a resident of Hungary shall have the right to be a voter as well as a candidate in the elections of local representatives and mayors, and of members of the European Parliament.




3. Every adult person who is recognised as a refugee, immigrant or resident of Hungary shall have the right to be a voter in the elections of local representatives and mayors.




4. A cardinal Act may provide that the right to vote and to be voted for, or its completeness shall be subject to residence in Hungary, and the eligibility to be voted for shall be subject to additional criteria.




5. In elections of local government representatives and mayors voters may vote at their place of residence or registered place of stay. Voters may exercise their right to vote at their place of residence or registered place of stay.




6. Those disenfranchised by a court for a criminal offence or limited mental capacity shall not have the right to vote and to be voted for. Citizens of another Member State of the European Union with residence in Hungary shall not have the right to be voted for if they have been excluded from the exercise of this right in their country pursuant to a legal regulation, a court decision or an authority decision of their State of citizenship.




7. Everyone having the right to vote in elections of Members of the National Assembly shall have the right to participate in national referendums. Everyone having the right to vote in elections of local government representatives and mayors shall have the right to participate in local referendums.




8. Every Hungarian citizen shall have the right to hold public office corresponding to his or her aptitude, qualifications and professional competence. Public offices that may not be held by members or officials of political parties shall be specified in an Act.



Article XXIV




1. Everyone shall have the right to have his or her affairs handled impartially, fairly and within a reasonable time by the authorities. Authorities shall be obliged to give reasons for their decisions, as provided for by an Act.




2. Everyone shall have the right to compensation for any damage unlawfully caused to him or her by the authorities in the performance of their duties, as provided for by an Act.



Article XXV


Everyone shall have the right to submit, either individually or jointly with others, written applications, complaints or proposals to any organ exercising public power.



Article XXVI


The State shall strive to use the latest technological solutions and scientific achievements to make its operation efficient, raise the standard of public services, improve the transparency of public affairs and to promote equality of opportunity.



Article XXVII




1. Everyone staying lawfully in the territory of Hungary shall have the right to move freely and to freely choose his or her place of stay.




2. Every Hungarian citizen shall have the right to enjoy the protection of Hungary during his or her stay abroad.



Article XXVIII




1. Everyone shall have the right to have any charge against him or her, or his or her rights and obligations in any litigation, adjudicated within a reasonable time in a fair and public trial by an independent and impartial court established by an Act.




2. No one shall be considered guilty until his or her criminal liability has been established by the final decision of a court.




3. Persons subject to criminal proceedings shall have the right to defence at all stages of the proceedings. Defence counsels shall not be held liable for their opinion expressed while providing legal defence.




4. No one shall be held guilty of or be punished for an act which at the time when it was committed did not constitute a criminal offence under Hungarian law or, within the scope specified in an international treaty or a legal act of the European Union, under the law of another State.




5. Paragraph (4) shall not prejudice the prosecution or conviction of any person for any act which, at the time when it was committed, was a criminal offence according to the generally recognised rules of international law.




6. With the exception of extraordinary cases of legal remedy laid down in an Act, no one shall be prosecuted or convicted for a criminal offence for which he or she has already been finally acquitted or convicted in Hungary or, within the scope specified in an international treaty or a legal act of the European Union, in another State, as provided for by an Act.




7. Everyone shall have the right to seek legal remedy against any court, authority or other administrative decision which violates his or her rights or legitimate interests.



Article XXIX




1. Nationalities living in Hungary shall be constituent parts of the State. Every Hungarian citizen belonging to any nationality shall have the right to freely express and preserve his or her identity. Nationalities living in Hungary shall have the right to use their native languages and to the individual and collective use of names in their own languages, to promote their own cultures, and to be educated in their native languages.




2. Nationalities living in Hungary shall have the right to establish local and national self-governments.




3. The detailed rules relating to the rights of nationalities living in Hungary, the nationalities, the requirements for recognition as a nationality, and the rules for the election of the self-governments of nationalities at local and national level shall be laid down in a cardinal Act. A cardinal Act may provide that recognition as a nationality shall be subject to a certain length of time of presence and to the initiative of a certain number of persons declaring to be members of the nationality concerned.



Article XXX




1. Everyone shall contribute to covering common needs according to his or her capabilities and to his or her participation in the economy.




2. For persons raising children, the extent of contribution to covering common needs shall be determined by taking into consideration the costs of raising children.



Article XXXI




1. All Hungarian citizens shall be obliged to defend the country.




2. Hungary shall maintain a volunteer reserve system for national defence purposes.




3. During a state of national crisis, or if the National Assembly decides so in a state of preventive defence, adult male Hungarian citizens with residence in Hungary shall perform military service. If military service involving the use of arms cannot be reconciled with the conscientious belief of the person obliged to perform military service, he shall perform unarmed service. The forms and detailed rules of the performance of military service shall be laid down in a cardinal Act.




4. For the duration of a state of national crisis, adult Hungarian citizens with residence in Hungary may be ordered to perform work for national defence purposes, as provided for by a cardinal Act.




5. For adult Hungarian citizens with residence in Hungary civil protection obligation may be introduced in the interest of performing national defence and disaster management tasks, as provided for by a cardinal Act.




6. In the interest of performing national defence and disaster management tasks everyone may be ordered to provide economic and material services, as provided for by a cardinal Act.



THE STATE



The National Assembly



Article 1




1. HUNGARY's supreme organ of popular representation shall be the National Assembly.




2. The National Assembly shall:







a.
shall adopt and amend the Fundamental Law of Hungary;






b.
shall adopt Acts;






c.
shall adopt the central budget and approve its implementation;






d.
shall authorise the expression of consent to be bound by international treaties falling within its functions and powers;






e.
shall elect the President of the Republic, the members and the President of the Constitutional Court, the President of the Curia, the President of the National Office for the Judiciary, the Prosecutor General, the Commissioner for Fundamental Rights and his or her deputies, and the President of the State Audit Office;






f.
shall elect the Prime Minister, decide on any matter of confidence related to the Government;






g.
shall dissolve representative bodies the operation of which is in conflict with the Fundamental Law;






h.
shall decide to declare a state of war and to conclude peace;






i.
shall take decisions concerning a special legal order or related to the participation in military operations;






j.
shall grant general pardons;






k.
shall exercise further functions and powers laid down in the Fundamental Law or in an Act.





Article 2




1. Members of the National Assembly shall be elected by universal and equal suffrage in a direct and secret ballot, in elections which guarantee the free expression of the will of the voters, in a manner laid down in a cardinal Act.




2. The participation of the nationalities living in Hungary in the work of the National Assembly shall be regulated by a cardinal Act.




3. The general elections of the Members of the National Assembly shall be held in the month of April or May of the fourth year following the election of the previous National Assembly, except for elections held due to the National Assembly dissolving itself or to it being dissolved.



Article 3




1. The mandate of the National Assembly shall commence with its constitutive sitting, and shall last until the constitutive sitting of the next National Assembly. The constitutive sitting shall be convened by the President of the Republic within thirty days of the elections.




2. The National Assembly may declare its own dissolution.




3. The President of the Republic, while simultaneously setting a date for new elections, may dissolve the National Assembly if:







a.
the National Assembly, when the mandate of the Government terminates, fails to elect the person proposed for Prime Minister by the President of the Republic within forty days of presentation of the first proposal, or






b.
the National Assembly fails to adopt the central budget for the year in question by 31 March.






4. Before dissolving the National Assembly, the President of the Republic shall be obliged to obtain the opinion of the Prime Minister, the Speaker of the National Assembly, and the leaders of the parliamentary groups.




5. The President of the Republic may exercise his or her right set out in Paragraph (3)a) until the National Assembly elects the Prime Minister. The President of the Republic may exercise his or her right set out in Paragraph (3)b) until the National Assembly adopts the central budget.




6. The new National Assembly shall be elected within ninety days of the National Assembly dissolving itself or of it being dissolved.



Article 4




1. Members of the National Assembly shall have equal rights and obligations, they shall perform their activities in the public interest, and they shall not be given instructions in that respect.




2. Members of the National Assembly shall be entitled to immunity and to remuneration ensuring their independence. A cardinal Act shall specify the public offices which may not be held by Members of the National Assembly, and may lay down other cases of conflict of interests.




3. The mandate of a Member of the National Assembly shall terminate:







a.
upon the termination of the mandate of the National Assembly;






b.
upon his or her death;






c.
upon the declaration of a conflict of interests;






d.
upon his or her resignation;






e.
if the conditions required for his or her election no longer exist;






f.
if he or she has failed to participate in the National Assembly's work for one year.






4. The National Assembly shall decide with the votes of two-thirds of the Members of the National Assembly present on the establishment of the absence of the conditions required for the election of a Member of the National Assembly, on the declaration of a conflict of interests, as well as on the establishment of a Member of the National Assembly's failure to participate in the National Assembly's work for one year.




5. The detailed rules relating to the legal status and the remuneration of Members of the National Assembly shall be laid down in a cardinal Act.



Article 5




1. The sittings of the National Assembly shall be public. At the request of the Government or of any Member of the National Assembly, and with the votes of two-thirds of the Members of the National Assembly, the National Assembly may decide to hold a sitting in-camera.




2. The National Assembly shall elect the Speaker of the National Assembly, Deputy Speakers and parliamentary notaries from among its members.




3. The National Assembly shall establish standing committees consisting of Members of the National Assembly.




4. In order to coordinate their activities, Members of the National Assembly may establish parliamentary groups in accordance with the conditions laid down in the provisions of the Rules of Procedure.




5. The National Assembly shall have a quorum if more than half of its Members are present at the sitting.




6. Unless otherwise provided in the Fundamental Law, the National Assembly shall take its decisions with the votes of more than half of the Members of the National Assembly present. The provisions of the Rules of Procedure may provide that for certain decisions to be taken, qualified majority shall be required.




7. The National Assembly shall establish the rules of its operation and the order of its debates in the provisions of the Rules of Procedure adopted with the votes of two-thirds of the Members of the National Assembly present. In order to ensure undisturbed operation of the National Assembly and to preserve its dignity, the Speaker of the National Assembly shall exercise policing and disciplinary powers laid down in the provisions of the Rules of Procedure.




8. The provisions on Parliament’s regular sessions shall be laid down in a cardinal Act.




9. The security of the National Assembly shall be provided by a Parliamentary Guard. The Parliamentary Guard shall operate under the authority of the Speaker of the National Assembly.



Article 6




1. The President of the Republic, the Government, any parliamentary committee or any Member of the National Assembly may initiate Acts.




2. The National Assembly may, upon the motion submitted before the final vote by the initiator of the Act, by the Government or by the Speaker of the National Assembly, send the adopted Act to the Constitutional Court for an examination of its conformity with the Fundamental Law. The National Assembly shall decide on the motion after the final vote. If the motion is adopted, the Speaker of the National Assembly shall forthwith send the adopted Act to the Constitutional Court for an examination of its conformity with the Fundamental Law.




3. The Speaker of the National Assembly shall within five days sign the adopted Act and send it to the President of the Republic. The President of the Republic shall within five days sign the Act sent to him or her and order its promulgation. If the National Assembly has sent the Act to the Constitutional Court for an examination of its conformity with the Fundamental Law under Paragraph (2), the Speaker of the National Assembly may only sign and send it to the President of the Republic if the Constitutional Court has not found any conflict with the Fundamental Law.




4. If the President of the Republic considers the Act or any of its provisions to be in conflict with the Fundamental Law and no examination under Paragraph (2) has been conducted, he or she shall send the Act to the Constitutional Court for an examination of its conformity with the Fundamental Law.




5. If the President of the Republic disagrees with the Act or any of its provisions and has not exercised his or her right under Paragraph (4), prior to signing the Act he or she may return it once, along with his or her comments, to the National Assembly for reconsideration. The National Assembly shall hold a new debate on the Act and decide on its adoption again. The President of the Republic may also exercise this right if no conflict with the Fundamental Law has been established by the Constitutional Court in the examination conducted under the National Assembly's decision.




6. The Constitutional Court shall decide on the motion under Paragraph (2) or (4) with priority but within thirty days at the latest. If the Constitutional Court establishes a conflict with the Fundamental Law, the National Assembly shall hold a new debate on the Act in order to eliminate the conflict.




7. If the Constitutional Court does not establish any conflict with the Fundamental Law in the examination initiated by the President of the Republic, the President of the Republic shall forthwith sign the Act and order its promulgation.




8. The Constitutional Court may be requested to conduct another examination, under Paragraph (2) or (4), of the conformity with the Fundamental Law of the Act debated and adopted by the National Assembly in accordance with Paragraph (6). The Constitutional Court shall decide on the repeated motion with priority but within ten days at the latest.




9. If the National Assembly amends the Act returned due to disagreement of the President of the Republic, the examination of its conformity with the Fundamental Law under Paragraph (2) or (4) may be requested only in relation to the amended provisions or on the grounds of failure to meet the procedural requirements laid down in the Fundamental Law for the making of that Act. If the National Assembly adopts the Act returned due to disagreement of the President of the Republic with the text unamended, the President of the Republic may request the examination of its conformity with the Fundamental Law on the grounds of failure to meet the procedural requirements laid down in the Fundamental Law for the making of that Act.



Article 7




1. Members of the National Assembly may address questions to the Commissioner for Fundamental Rights, the President of the State Audit Office, the Prosecutor General, or the Governor of the National Bank of Hungary about any matter within their functions.




2. Members of the National Assembly may address interpellations or questions to the Government or any of its members about any matter within their functions.




3. The inquiry activities of parliamentary committees and the obligation to appear before such committees shall be regulated by a cardinal Act.



National referendums



Article 8




1. The National Assembly shall order a national referendum at the initiative of at least two hundred thousand voters. The National Assembly may order a national referendum at the initiative of the President of the Republic, the Government or one hundred thousand voters. The decision taken on a valid and conclusive referendum shall be binding on the National Assembly.




2. National referendums may be held about any matter falling within the functions and powers of the National Assembly.




3. No national referendum may be held on:







a.
any matter aimed at the amendment of the Fundamental Law;






b.
the contents of the Acts on the central budget, the implementation of the central budget, central taxes, duties, contributions, customs duties or the central conditions for local taxes;






c.
the contents of the Acts on the elections of Members of the National Assembly, local government representatives and mayors, or Members of the European Parliament;






d.
any obligation arising from international treaties;






e.
personal matters and matters concerning the establishment of organisations within the competence of the National Assembly;






f.
the dissolution of the National Assembly;






g.
the dissolution of a representative body;






h.
the declaration of a state of war, state of national crisis or state of emergency, furthermore on the declaration or extension of a state of preventive defence;






i.
any matter related to participation in military operations;






j.
the granting of general pardons.






4. A national referendum shall be valid if more than half of all voters have cast valid votes, and it shall be conclusive if more than half of those voting validly have given the same answer to a question.



The President of the Republic



Article 9




1. The Head of State of Hungary shall be the President of the Republic, who shall embody the unity of the nation and be the guardian of the democratic functioning of the state organisation.




2. The President of the Republic shall be the Commander in Chief of the Hungarian Defence Forces.




3. The President of the Republic:







a.
shall represent Hungary;






b.
may attend and address the sittings of the National Assembly;






c.
may initiate Acts;






d.
may initiate national referendums;






e.
shall set the date for general elections of Members of the National Assembly, local government representatives and mayors, furthermore for European Parliament elections and national referendums;






f.
shall take decisions concerning a special legal order;






g.
shall convene the constitutive sitting of the National Assembly;






h.
may dissolve the National Assembly






i.
may send the adopted Fundamental Law or the amendment of the Fundamental Law to the Constitutional Court for an examination of its conformity with the procedural requirements laid down in the Fundamental Law with respect to its adoption, and may send adopted Acts to the Constitutional Court for an examination of their conformity with the Fundamental Law or may return them to the National Assembly for reconsideration;






j.
shall propose persons for the offices of the Prime Minister, the President of the Curia, the President of the National Office for the Judiciary, the Prosecutor General and the Commissioner for Fundamental Rights;






k.
shall appoint professional judges and the President of the Budget Council,






l.
shall confirm the President of the Hungarian Academy of Sciences and the President of the Hungarian Academy of Arts in his or her office;






m.
shall form the organisation of his or her office.






4. The President of the Republic:







a.
shall, on the basis of authorisation of the National Assembly, express consent to be bound by international treaties;






b.
shall accredit and receive ambassadors and envoys;






c.
shall appoint Ministers, the Governor and Deputy Governors of the National Bank of Hungary, the heads of autonomous regulatory organs and university professors;






d.
shall assign university rectors;






e.
shall appoint and promote generals;






f.
shall award decorations, prizes and titles specified in an Act, and authorise the use of foreign state decorations;






g.
shall exercise the right to grant individual pardons;






h.
shall decide on matters of territorial organisation falling within his or her functions and powers;






i.
shall decide on matters related to the acquisition or termination of citizenship;






j.
shall decide on all matters within the powers conferred on him or her by an Act.






5. The counter-signature of a Member of the Government shall be required for all actions and decisions of the President of the Republic under Paragraph (4). An Act may provide that for decisions taken within the powers conferred on the President of the Republic by an Act, no counter-signature shall be required.




6. The President of the Republic shall refuse to act in accordance with the provisions set out in Paragraphs (4)b) to e) if the conditions required by legal regulations are not met or if he or she has well-grounded reasons to conclude that it would lead to a serious disorder in the democratic functioning of the state organisation.




7. The President of the Republic shall refuse to act in accordance with the provisions set out in Paragraph (4)f), if it would violate the values enshrined in the Fundamental Law.



Article 10




1. The President of the Republic shall be elected for five years by Parliament.




2. Any Hungarian citizen above the age of 35 years may be elected to serve as the President of the Republic.




3. The President of the Republic may be re-elected only once.



Article 11




1. The President of the Republic shall be elected no sooner than sixty but no later than thirty days before expiry of the mandate of the previous President of the Republic, or, as the case may be, within thirty days of the premature termination of his or her mandate. The date for the election of the President of the Republic shall be set by the Speaker of the House. The National Assembly shall elect the President of the Republic by secret ballot.




2. The election of the President of the Republic shall be preceded by nomination. For a nomination to be valid, the written recommendation of at least one-fifth of the Members of the National Assembly shall be required. Nominations shall be submitted to the Speaker of the National Assembly before the vote is ordered. Every Member of the National Assembly may recommend one candidate. If a Member of the National Assembly recommends more than one candidate, all recommendations of that Member shall be invalid.




3. President of the Republic elected in the first round of voting shall be the candidate who receives the votes of two-thirds of the Members of the National Assembly.




4. If the first round of voting is inconclusive, a second round shall be held. In the second round of voting, votes may be cast for the two candidates receiving the highest and second highest numbers of votes respectively in the first round. In the event of a tied vote for first place in the first round of voting, votes may be cast for the candidates who have received the highest number of votes. In the event of a tied vote only for second place in the first round of voting, votes may be cast for all candidates who have received the highest and second highest numbers of votes. The President of the Republic, elected in the second round of voting, shall be the candidate who has received the majority of valid votes, irrespective of the number of voters. If the second round of voting is also inconclusive, a new election shall be held after repeated nomination.




5. The voting procedure shall be completed within no more than two consecutive days.




6. The President-elect of the Republic shall take office upon expiry of the mandate of the previous President of the Republic, or if his or her mandate terminated prematurely, on the eighth day after the announcement of the result of the election; prior to taking office the President-elect of the Republic shall take an oath before the National Assembly.



Article 12




1. The person of the President of the Republic shall be inviolable.




2. The office of the President of the Republic shall be incompatible with any other state, social, economic and political office or assignment. The President of the Republic may not pursue any other remunerated occupation, and may not receive a fee for any other activity, except for an activity subject to copyright protection.




3. The mandate of the President of the Republic shall terminate:







a.
upon the expiry of his or her term of office;






b.
upon his or her death;






c.
if he or she is incapable of performing his or her functions for over ninety days;






d.
if the conditions for his or her election no longer exist;






e.
upon the declaration of a conflict of interests;






f.
upon his or her resignation;






g.
upon his or her removal from the office of the President of the Republic.






4. The National Assembly shall decide with the votes of two-thirds of the Members of the National Assembly present on the establishment of any condition of the President of the Republic preventing him or her of performing his or her functions for over ninety days, or of the absence of the conditions required for his or her election, or on the declaration of a conflict of interests.




5. The detailed rules for the legal status of the President of the Republic and the previous Presidents of the Republic, and their remuneration shall be laid down in a cardinal Act.



Article 13




1. Criminal proceedings against the President of the Republic may be instituted only after the termination of his or her mandate.




2. If the President of the Republic wilfully violates the Fundamental Law or, in connection with performing his or her office, any Act, or if he or she commits a wilful criminal offence, one-fifth of the Members of the National Assembly may propose his or her removal from office.




3. For the impeachment procedure to be instituted, the votes of two-thirds of the Members of the National Assembly shall be required. Voting shall be held by secret ballot.




4. As from the adoption of the decision of the National Assembly, the President of the Republic may not exercise his or her powers until the impeachment procedure is concluded.




5. The Constitutional Court shall have the power to conduct the impeachment procedure.




6. If, as a result of the procedure, the Constitutional Court establishes the responsibility of the President of the Republic under public law, it may remove the President of the Republic from office.



Article 14




1. If the President of the Republic is temporarily prevented from acting, or if the mandate of the President of the Republic terminates, the Speaker of the National Assembly shall exercise the functions and powers of the President of the Republic until he or she is no longer prevented from acting, or until the new President of the Republic takes office, respectively.




2. The fact that the President of the Republic is temporarily prevented from acting shall be established by the National Assembly at the initiative of the President of the Republic, the Government or any Member of the National Assembly.




3. While substituting for the President of the Republic, the Speaker of the National Assembly may not exercise his or her rights as a Member of the National Assembly, and his or her duties as Speaker of the National Assembly shall be performed by the Deputy Speaker of the National Assembly designated by the National Assembly.



The Government



Article 15




1. The Government shall be the general organ of executive power, it shall exercise all the functions and powers which are not expressly conferred by the Fundamental Law or a legal regulation on another organ. The Government shall be accountable to the National Assembly.




2. The Government shall be the principal organ of public administration, it may establish organs of state administration, as provided for by an Act.




3. Acting within its functions, the Government shall adopt decrees in matters not regulated by an Act, or on the basis of authorisation by an Act.




4. No government decree shall conflict with any Act.



Article 16




1. The Members of the Government shall be the Prime Minister and the Ministers.




2. By means of a decree, the Prime Minister shall designate one or more Deputy Prime Minister(s) from among the Ministers.




3. The Prime Minister shall be elected by the National Assembly on the proposal of the President of the Republic.




4. The Prime Minister shall be elected with the votes of more than half of the Members of the National Assembly. The Prime Minister shall take office upon his or her election.




5. The President of the Republic shall present his or her proposal referred to in Paragraph (3):







a.
at the constitutive sitting of the new National Assembly, if the Prime Minister's mandate has terminated upon the formation of the newly-elected National Assembly;






b.
within fifteen days of the termination of the Prime Minister's mandate, if the Prime Minister's mandate has terminated upon his or her resignation, his or her death, the declaration of a conflict of interests, due to the absence of the conditions required for his or her election or because the National Assembly has expressed its lack of confidence in the Prime Minister in a confidence vote.






6. If the National Assembly fails to elect the person proposed for Prime Minister in accordance with Paragraph (5), the President of the Republic shall present a new proposal within fifteen days.




7. Ministers shall be appointed by the President of the Republic on the proposal of the Prime Minister. Ministers shall take office on the date designated in the deed of appointment or, in the absence thereof, upon their appointment.




8. The Government shall be established when Ministers are appointed.




9. The Members of the Government shall take an oath before the National Assembly.



Article 17




1. The ministries shall be listed in an Act.




2. Ministers without portfolio may be appointed to perform the functions determined by the Government.




3. The capital or county government offices shall be the territorial state administration organs of the Government with general competence.




4. Provisions of a cardinal Act regarding the designation of ministries, Ministers or organs of the public administration may be amended by an Act.




5. The legal status of government officials shall be regulated by an Act.



Article 18




1. The Prime Minister shall define the general policy of the Government.




2. Ministers shall, within the framework of the general policy of the Government, autonomously control the sectors of state administration within their functions and the subordinated organs, and shall perform the tasks determined by the Government or the Prime Minister.




3. Acting on the basis of authorisation by an Act or a government decree, and within their functions, Members of the Government shall adopt decrees, either autonomously or in agreement with other Ministers; no such decree shall conflict with any Act, government decree or decree of the Governor of the National Bank of Hungary.




4. Members of the Government shall be accountable to the National Assembly for their actions, and Ministers shall be accountable to the Prime Minister. Members of the Government may attend and address the sittings of the National Assembly. The National Assembly or a parliamentary committee may oblige Members of the Government to attend their sitting.




5. The detailed rules for the legal status of Members of the Government, their remuneration, as well as the rules regarding the substitution of Ministers shall be laid down in an Act.



Article 19


The National Assembly may request information from the Government on the government position to be represented in the decision-making procedures of the intergovernmental institutions of the European Union, and may take a position on the draft placed on the agenda in the procedure. In the course of the decision-making of the European Union, the Government shall act on the basis of the position taken by the National Assembly.



Article 20




1. Upon the termination of the Prime Minister's mandate, the mandate of the Government shall terminate.




2. The Prime Minister's mandate shall terminate:







a.
upon the formation of the newly-elected National Assembly;






b.
if the National Assembly expresses its lack of confidence in the Prime Minister and elects a new Prime Minister;






c.
if the National Assembly expresses its lack of confidence in the Prime Minister in a confidence vote initiated by the Prime Minister;






d.
upon his or her resignation;






e.
upon his or her death;






f.
upon the declaration of a conflict of interests;






g.
if the conditions required for his or her election no longer exist.






3. A Minister's mandate shall terminate:







a.
upon the termination of the Prime Minister's mandate;






b.
upon his or her resignation;






c.
upon his or her dismissal;






d.
upon his or her death.






4. The National Assembly shall decide with the votes of two-thirds of the Members of the National Assembly present on the establishment of the absence of the conditions required for the election of the Prime Minister or on the declaration of a conflict of interests.



Article 21




1. One-fifth of the Members of the National Assembly may, together with the designation of a candidate for the office of Prime Minister, submit a written motion of no-confidence against the Prime Minister.




2. If the National Assembly supports the motion of no-confidence, it thereby expresses its lack of confidence in the Prime Minister and simultaneously elects the person proposed for the office of Prime Minister in the motion of no-confidence. For such decision of the National Assembly, the votes of more than half of the Members of the National Assembly shall be required.




3. The Prime Minister may put forward a confidence vote. The National Assembly expresses its lack of confidence in the Prime Minister if more than half of the Members of the National Assembly do not support the Prime Minister in the confidence vote proposed by the Prime Minister.




4. The Prime Minister may propose that the vote on a proposal submitted by the Government be simultaneously a confidence vote. The National Assembly expresses its lack of confidence in the Prime Minister if it does not support the proposal submitted by the Government.




5. The National Assembly shall decide on the question of confidence after the third day, but no later than eight days following the submission of the motion of no-confidence or of the Prime Minister's motion pursuant to Paragraphs (3) or (4).



Article 22




1. From the termination of its mandate until the formation of the new Government, the Government shall exercise its powers as a caretaker government, but may not express consent to be bound by international treaties, and may adopt decrees only on the basis of authorisation by an Act and in cases of urgency.




2. If the Prime Minister's mandate terminates upon his or her resignation or the formation of the newly-elected National Assembly, the Prime Minister shall exercise his or her powers as a caretaker Prime Minister until the election of the new Prime Minister, but may not propose the dismissal of Ministers or the appointment of new Ministers, and may adopt decrees only on the basis of authorisation by an Act and in cases of urgency.




3. If the Prime Minister's mandate has terminated upon his or her death, the declaration of a conflict of interests, due to the absence of the conditions required for his or her election or because the National Assembly has expressed its lack of confidence in the Prime Minister in a confidence vote, the powers of the Prime Minister shall be exercised by the Deputy Prime Minister or, in the case of more than one Deputy Prime Ministers, by the one designated as first Deputy Prime Minister, until the new Prime Minister is elected and with the limitations set out in Paragraph (2).




4. A Minister shall exercise his or her powers as a caretaker Minister from the termination of the Prime Minister's mandate until a new Minister is appointed or another member of the new Government is assigned to temporarily perform the ministerial functions, but may adopt decrees only in cases of urgency.



Autonomous regulatory organs



Article 23




1. By means of a cardinal Act, the National Assembly may establish autonomous regulatory organs to perform and exercise certain functions and powers belonging to the executive branch.




2. The head of an autonomous regulatory organ shall be appointed by the Prime Minister or, on the proposal of the Prime Minister, by the President of the Republic for the term specified in a cardinal Act. The head of an autonomous regulatory organ shall appoint his or her deputy or deputies.




3. The head of an autonomous regulatory organ shall annually report to the National Assembly on the activities of the autonomous regulatory organ.




4. Acting on the basis of authorisation by an Act and within his or her functions laid down in a cardinal Act, the head of an autonomous regulatory organ shall issue decrees; no such decree shall conflict with any Act, government decree, prime ministerial decree, ministerial decree or decree of the Governor of the National Bank of Hungary. In issuing decrees, the head of an autonomous regulatory organ may be substituted for by the deputy he or she designated in a decree.



The Constitutional Court



Article 24




1. The Constitutional Court shall be the principal organ for the protection of the Fundamental Law.




2. The Constitutional Court:







a.
shall examine adopted Acts not yet published for conformity with the Fundamental Law;






b.
shall, at the initiative of a judge, review the conformity with the Fundamental Law of any legal regulation applicable in a particular case with priority but within ninety days at the latest;






c.
shall, on the basis of a constitutional complaint, review the conformity with the Fundamental Law of any legal regulation applied in a particular case;






d.
shall, on the basis of a constitutional complaint, review the conformity with the Fundamental Law of any judicial decision;






e.
shall, at the initiative of the Government, one-fourth of the Members of the National Assembly, the President of the Curia, the Prosecutor General or the Commissioner for Fundamental Rights, review the conformity with the Fundamental Law of any legal regulation;






f.
shall examine any legal regulation for conflict with any international treaties;






g.
shall exercise further functions and powers laid down in the Fundamental Law or in a cardinal Act.






3. The Constitutional Court:







a.
shall, within its powers set out in Paragraph (2)b), c), and e), annul any legal regulation or any provision of a legal regulation which conflicts with the Fundamental Law;






b.
shall, within its power set out in Paragraph (2)d), annul any judicial decision which conflicts with the Fundamental Law;






c.
may, within its power set out in Paragraph (2)f), annul any legal regulation or any provision of a legal regulation which conflicts with an international treaty;




and/or shall determine legal consequences set out in a cardinal Act.




4. The Constitutional Court may review and/or annul any provision not requested to be reviewed of a legal regulation only if there is a close substantive connection between that provision and the provision requested to be reviewed of the legal regulation.




5. The Constitutional Court may review the Fundamental Law or the amendment of the Fundamental Law only in relation to the procedural requirements laid down in the Fundamental Law for its making and promulgation. Such examination may be initiated by:







a.
the President of the Republic in respect of the Fundamental Law or the amendment of the Fundamental Law, if adopted but not yet published;






b.
the Government, one-fourth of the Members of the National Assembly, the President of the Curia, the Prosecutor General or the Commissioner for Fundamental Rights within thirty days of promulgation.






6. The Constitutional Court shall decide on the motion pursuant to Paragraph (5) with priority but within thirty days at the latest. If the Constitutional Court finds that the Fundamental Law or the amendment of the Fundamental Law does not comply with the procedural requirements referred to in Paragraph (5), the Fundamental Law or the amendment of the Fundamental Law:







a.
shall again be debated in the National Assembly in the case laid down in Paragraph (5)a);






b.
shall be annulled by the Constitutional Court in the case laid down in Paragraph (5)b).






7. The Constitutional Court shall, as provided for by a cardinal Act, hear the legislator of the legal regulation, the initiator of the Act or their representative or shall obtain their opinions during its procedure if the matter affects a wide range of persons. This stage of the procedure shall be public.




8. The Constitutional Court shall be a body composed of fifteen members, each elected for twelve years with the votes of two-thirds of the Members of the National Assembly. The National Assembly shall, with the votes of two-thirds of the Members of the National Assembly, elect a member of the Constitutional Court to serve as its President until the expiry of his or her term of office as judge of the Constitutional Court. Members of the Constitutional Court may not be members of political parties or engage in political activities.




9. The detailed rules for the powers, organisation and operation of the Constitutional Court shall be laid down in a cardinal Act.



Courts



Article 25




1. Courts shall administer justice. The supreme judicial body shall be the Curia.




2. Courts shall decide on:







a.
criminal matters, civil disputes and on other matters specified in an Act;






b.
the lawfulness of administrative decisions;






c.
the conflict of local government decrees with any other legal regulation, and on their annulment;






d.
the establishment of non-compliance of a local government with its obligation based on an Act to legislate.






3. In addition to the responsibilities defined by Paragraph (2), the Curia shall ensure uniformity in the judicial application of laws and shall make decisions accordingly, which shall be binding on courts.




4. The organisation of the judiciary shall have multiple levels. Separate courts may be established for specific groups of cases.




5. The central responsibilities of the administration of the courts shall be performed by the President of the National Office for the Judiciary. The National Council of Justice shall supervise the central administration of the courts. The National Council of Justice and other bodies of judicial self-government shall participate in the administration of the courts.




6. The President of the National Office for the Judiciary shall be elected by the National Assembly from among the judges for nine years on the proposal of the President of the Republic. The President of the National Office for the Judiciary shall be elected with the votes of two-thirds of the Members of the National Assembly. The President of the Curia shall be a member of the National Council of Justice further members of which shall be elected by judges, as laid down in a cardinal Act.




7. An Act may provide that in certain legal disputes other organs may also act.




8. The detailed rules for the organisation and administration of courts, for the legal status of judges, as well as the remuneration of judges shall be laid down in a cardinal Act.



Article 26




1. Judges shall be independent and only subordinated to laws, and may not be instructed in relation to their judicial activities. Judges may only be removed from office for the reasons and in a procedure defined by a cardinal Act. Judges shall not be affiliated to any political party or engage in any political activity.




2. Professional judges shall be appointed by the President of the Republic, as provided for by a cardinal Act. Only persons having reached the age of thirty years may be appointed judge. Except for the President of the Curia and the President of the National Office for the Judiciary, the service relationship of judges shall terminate upon their reaching the general retirement age.




3. The President of the Curia shall be elected by the National Assembly from among the judges for nine years on the proposal of the President of the Republic. The President of the Curia shall be elected with the votes of two-thirds of the Members of the National Assembly.



Article 27




1. Unless otherwise provided in an Act, courts shall adjudicate in chambers.




2. Non-professional judges shall also participate in the administration of justice in the cases and ways specified in an Act.




3. Only professional judges may act as a single judge or as the president of a chamber. In cases specified in an Act, court secretaries may also act within the powers of a single judge; in the course of such activity of the court secretary, Article 26(1) shall apply to him or her.




4. [repealed]



Article 28


In the course of the application of law, courts shall interpret the text of legal regulations primarily in accordance with their purposes and with the Fundamental Law. When interpreting the Fundamental Law or legal regulations, it shall be presumed that they serve moral and economical purposes which are in accordance with common sense and the public good.



The prosecution service



Article 29




1. The Prosecutor General and the prosecution service shall be independent, shall contribute to the administration of justice by exclusively enforcing the State's demand for punishment as public accuser. The prosecution service shall prosecute criminal offences, take action against other unlawful acts or non-compliances, as well as contribute to the prevention of unlawful acts.




2. 54 The Prosecutor General and the prosecution service:







a.
shall exercise rights in connection with investigations, as provided for by an Act;






b.
shall represent the prosecution in court proceedings;






c.
shall supervise the lawfulness of penal enforcement;






d.
shall, as a guardian of public interest, exercise further functions and powers laid down in the Fundamental Law or in an Act.






3. The organisation of the prosecution service shall be led and directed by the Prosecutor General, who shall appoint prosecutors. Except for the Prosecutor General, the service relationship of prosecutors shall terminate upon their reaching the general retirement age.




4. The Prosecutor General shall be elected by the National Assembly from among the prosecutors for nine years on the proposal of the President of the Republic. The Prosecutor General shall be elected with the votes of two-thirds of the Members of the National Assembly.




5. The Prosecutor General shall annually report to the National Assembly on his or her activities.




6. Prosecutors may not be members of political parties or engage in political activities.




7. The detailed rules for the organisation and operation of the prosecution service, for the legal status of the Prosecutor General and the prosecutors, as well as their remuneration shall be laid down in a cardinal Act.



The Commissioner for Fundamental Rights



Article 30




1. The Commissioner for Fundamental Rights shall perform fundamental rights protection activities, his or her proceedings may be initiated by anyone.




2. The Commissioner for Fundamental Rights shall inquire into any violations related to fundamental rights, that come to his or her knowledge, or have such violations inquired into, and shall initiate general or specific measures to remedy them.




3. The Commissioner for Fundamental Rights and his or her deputies shall be elected for six years with the votes of two-thirds of the Members of the National Assembly. The deputies shall protect the interests of future generations and the rights of nationalities living in Hungary. The Commissioner for Fundamental Rights and his or her deputies may not be members of political parties or engage in political activities.




4. The Commissioner for Fundamental Rights shall annually report to the National Assembly on his or her activities.




5. The detailed rules for the Commissioner for Fundamental Rights and his or her deputies shall be laid down in an Act.



Local governments



Article 31




1. In Hungary local governments shall function to manage local public affairs and exercise local public power.




2. Local referendums may be held on any matter within the functions and powers of the local government, as provided for by an Act.




3. The rules relating to local governments shall be laid down in a cardinal Act.



Article 32




1. In the management of local public affairs and within the framework of an Act, local governments:







a.
shall adopt decrees;






b.
shall take decisions;






c.
shall autonomously administer their affairs;






d.
shall determine the rules of their organisation and operation;






e.
shall exercise the rights of ownership with respect to local government property;






f.
shall determine their budgets and autonomously manage their affairs on the basis thereof,






g.
may engage in entrepreneurial activities with their assets and revenues available for this purpose, without jeopardising the performance of their mandatory duties;






h.
shall decide on the types and rates of local taxes;






i.
may create local government symbols and establish local decorations and honorific titles;






j.
may request information from the organ having the relevant duties and powers, initiate decisions or express an opinion;






k.
may freely associate with other local governments, establish associations for the representation of their interests, cooperate with local governments of other countries within their functions and powers, and become members of international organisations of local governments;






l.
shall exercise further functions and powers laid down in an Act.






2. Acting within their functions, local governments shall adopt local government decrees to regulate local social relations not regulated by an Act, and/or on the basis of authorisation by an Act.




3. No local government decree shall conflict with any other legal regulation.




4. Local governments shall send local government decrees to the capital or county government office immediately after their promulgation. If the capital or county government office finds the local government decree or any of its provisions to be in conflict with any legal regulation, it may apply to a court for a review of the local government decree.




5. The capital or county government office may apply to a court for the establishment of non-compliance of a local government with its obligation based on an Act to adopt decrees or take decisions. Should the local government fail to comply with its obligation to adopt decrees or take decisions by the date determined by the court in its decision establishing noncompliance, the court shall, at the initiative of the capital or county government office, order the head of the capital or county government office to adopt the local government decree or local government decision required to remedy the non-compliance in the name of the local government.




6. The property of local governments shall be public property which shall serve for the performance of their tasks.



Article 33




1. The functions and powers of a local government shall be exercised by its representative body.




2. A local representative body shall be headed by the mayor. The president of a county representative body shall be elected by the county representative body from among its members for the term of its mandate.




3. A representative body may elect committees and establish an office, as provided for by a cardinal Act.



Article 34




1. Local governments and state organs shall cooperate to achieve community goals. An Act may set out mandatory functions and powers for local governments. For the performance of their mandatory functions and powers, local governments shall be entitled to proportionate budgetary and/or other financial support.




2. An Act may provide that mandatory tasks of local governments shall be performed through associations.




3. An Act, or a government decree based on authorisation by an Act may exceptionally specify functions and powers of state administration for mayors, presidents of county representative bodies and for heads or officers of the office of representative bodies.




4. The Government shall ensure supervision of the legality of local governments through the capital or county government offices.




5. In order to preserve a balanced budget, an Act may provide that for any borrowing or for other undertaking of commitments by local governments to the extent determined in an Act, certain conditions and/or the consent of the Government shall be required.



Article 35




1. Local government representatives and mayors shall be elected by universal and equal suffrage in a direct and secret ballot, in elections which guarantee the free expression of the will of the voters, in a manner laid down in a cardinal Act.




2. The general elections of local government representatives and mayors shall be held in the month of October of the fifth year following the previous general election of local government representatives and mayors.




3. The mandate of representative bodies shall last until the day of the general elections of local government representatives and mayors. If no elections can be held due to a lack of candidates, the mandate of the local representative body shall be extended until the day of the interim elections. The mandate of mayors shall last until the election of the new mayors.




4. Representative bodies may declare their own dissolution, as provided for by a cardinal Act.




5. At the motion of the Government - submitted after obtaining the opinion of the Constitutional Court -, the National Assembly shall dissolve representative bodies the operation of which is in conflict with the Fundamental Law.




6. Upon a representative body dissolving itself or upon it being dissolved, the mandate of the mayor shall also terminate.



Public finances



Article 36




1. The National Assembly shall adopt an Act on the central budget and on the implementation of the central budget for each year. The Government shall submit the legislative proposal on the central budget and on the implementation of the central budget to the National Assembly by the deadline determined in an Act.




2. The legislative proposal on the central budget and the legislative proposal on the implementation thereof shall contain state expenditures and revenues in the same structure, in a transparent manner and in reasonable detail.




3. The adoption of the Act on the central budget by the National Assembly shall constitute an authorisation for the Government to collect the revenues and to disburse the expenditures determined in that Act.




4. The National Assembly may not adopt an Act on the central budget as a result of which state debt would exceed half of the Gross Domestic Product.




5. As long as state debt exceeds half of the Gross Domestic Product, the National Assembly may only adopt an Act on the central budget which provides for state debt reduction in proportion to the Gross Domestic Product.




6. Any derogation from the provisions of Paragraphs (4) and (5) shall only be allowed during a special legal order and to the extent necessary to mitigate the consequences of the circumstances triggering the special legal order, or, in case of an enduring and significant national economic recession, to the extent necessary to restore the balance of the national economy.




7. If the National Assembly fails to adopt the Act on the central budget by the beginning of the calendar year, the Government shall be authorised to collect the revenues determined in legal regulations and, within the framework of the appropriations determined in the Act on the central budget for the previous year, disburse expenditures on a pro-rata basis.



Article 37




1. The Government shall be obliged to implement the central budget in a lawful and expedient manner, with efficient management of public funds and by ensuring transparency.




2. With the exceptions specified in Article 36(6), no such borrowing may be contracted and no such financial commitment may be undertaken in the course of the implementation of the central budget which would allow the state debt to exceed half of the Gross Domestic Product.




3. As long as the state debt exceeds half of the Gross Domestic Product, with the exceptions specified in Article 36(6), no such borrowing may be contracted and no such financial commitment may be undertaken in the course of the implementation of the central budget which would result in an increase, as compared to the previous year, of the ratio of state debt in relation to the Gross Domestic Product.




4. As long as the state debt exceeds half of the Gross Domestic Product, the Constitutional Court may, within its powers set out in Article 24(2)b) to e), review the Acts on the central budget, the implementation of the central budget, central taxes, duties and contributions, customs duties and the central conditions for local taxes for conformity with the Fundamental Law exclusively in connection with the rights to life and human dignity, to the protection of personal data, to freedom of thought, conscience and religion, or the rights related to Hungarian citizenship, and it may annul these Acts only for the violation of these rights. The Constitutional Court shall have the unrestricted right to annul also Acts having the above subject matters, if the procedural requirements laid down in the Fundamental Law for the making and promulgation of those Acts have not been met.




5. In the case of provisions of Acts that entered into force in a period while the state debt exceeded half of the Gross Domestic Product, Paragraph (4) shall apply to such period even if state debt no longer exceeds half of the Gross Domestic Product.




6. The method for the calculation of the state debt and the Gross Domestic Product, as well as the rules relating to the implementation of the provisions of Article 36 and Paragraphs (1) to (3) shall be laid down in an Act.




7. [repealed]



Article 38




1. The property of the State and of local governments shall be national assets. The management and protection of national assets shall aim at serving public interest, meeting common needs and preserving natural resources, as well as at taking into account the needs of future generations. The requirements for preserving and protecting national assets, and for the responsible management of national assets shall be laid down in a cardinal Act.




2. The scope of the exclusive property and of the exclusive economic activities of the State, as well as the limitations and conditions of the alienation of national assets of outstanding importance for the national economy shall be determined in a cardinal Act with regard to the goals referred to in Paragraph (1).




3. National assets may only be transferred for purposes specified in an Act, with the exceptions specified in an Act, taking into account the requirement of proportionate values.




4. Contracts for the transfer or utilisation of national assets may only be concluded with organisations of which the ownership structure, the organisation and the activity aimed at the management of the national assets transferred or assigned for utilisation is transparent.




5. Business organisations owned by the State or local governments shall manage their affairs in a manner determined in an Act, autonomously and responsibly according to the requirements of lawfulness, expediency and efficiency.



Article 39




1. Support or contractual payments from the central budget may only be granted to organisations of which the ownership structure, the organisation and the activity aimed at the use of the support is transparent.




2. Every organisation managing public funds shall be obliged to publicly account for its management of public funds. Public funds and national assets shall be managed according to the principles of transparency and the purity of public life. Data relating to public funds and national assets shall be data of public interest.



Article 40


In the interest of predictable contributions to common needs and of a secure livelihood for the elderly, basic rules for the sharing of public burdens and for the pension system shall be laid down in a cardinal Act.



Article 41




1. The National Bank of Hungary shall be the central bank of Hungary. The National Bank of Hungary shall be responsibility for monetary policy as set out by a cardinal Act.




2. The National Bank of Hungary shall perform the supervision of the financial intermediary system.




3. The Governor and Deputy Governors of the National Bank of Hungary shall be appointed for six years by the President of the Republic.




4. The Governor of the National Bank of Hungary shall annually report to the National Assembly on the activities of the National Bank of Hungary.




5. Acting on the basis of authorisation by an Act and within his or her functions laid down in a cardinal Act, the Governor of the National Bank of Hungary shall issue decrees; no such decree shall conflict with any Act. In issuing decrees, the Governor of the National Bank of Hungary may be substituted for by the Deputy Governor he or she designated in a decree.




6. The detailed rules for the organisation and operation of the National Bank of Hungary shall be laid down in a cardinal Act.



Article 42


[repealed]



Article 43




1. The State Audit Office shall be the organ of the National Assembly responsible for financial and economic audit. Acting within its functions laid down in an Act, the State Audit Office shall audit the implementation of the central budget, the management of public finances, the use of funds from public finances and the management of national assets. The State Audit Office shall carry out its audits according to the criteria of lawfulness, expediency and efficiency.




2. The President of the State Audit Office shall be elected with the votes of two-thirds of the Members of the National Assembly for twelve years.




3. The President of the State Audit Office shall annually report to the National Assembly on the activities of the State Audit Office.




4. The detailed rules for the organisation and operation of the State Audit Office shall be laid down in a cardinal Act.



Article 44




1. As an organ supporting the legislative activity of the National Assembly, the Budget Council shall examine feasibility of the central budget.




2. The Budget Council shall take part in the preparation of the Act on the central budget, as provided for by an Act.




3. In order to meet the requirements set out in Article 36(4) and (5), prior consent of the Budget Council shall be required for the adoption of the Act on the central budget.




4. The members of the Budget Council shall be the President of the Budget Council, the Governor of the National Bank of Hungary and the President of the State Audit Office. The President of the Budget Council shall be appointed for six years by the President of the Republic.




5. The detailed rules for the operation of the Budget Council shall be laid down in a cardinal Act.



The Hungarian Defence Forces



Article 45




1. Hungary's armed forces shall be the Hungarian Defence Forces. Core duties of the Hungarian Defence Forces shall be the military defence of the independence, territorial integrity and borders of Hungary, the performance of collective defence and peacekeeping tasks arising from international treaties, as well as the carrying out of humanitarian activities in accordance with the rules of international law.




2. Unless otherwise provided in an international treaty, and within the framework determined in the Fundamental Law and in a cardinal Act, the National Assembly, the President of the Republic, the National Defence Council, the Government or the Minister having the relevant functions and powers shall have the right to direct the Hungarian Defence Forces. The Hungarian Defence Forces shall operate under the direction of the Government.




3. The Hungarian Defence Forces shall take part in the prevention of disasters, and the relief and elimination of their consequences.




4. Professional staff members of the Hungarian Defence Forces may not be members of political parties or engage in political activities.




5. The detailed rules relating to the organisation, tasks, command and control, and operation of the Hungarian Defence Forces shall be laid down in a cardinal Act.



The police and national security services



Article 46




1. The core duties of the police shall be the prevention and investigation of criminal offences, and the protection of public security, public order, and the order of state borders.




2. The police shall operate under the direction of the Government.




3. The core duties of the national security services shall be the protection of the independence and lawful order of Hungary, and the promotion of its national security interests.




4. The national security services shall operate under the direction of the Government.




5. Professional staff members of the police and the national security services may not be members of political parties or engage in political activities.




6. The detailed rules relating to the organisation and operation of the police and the national security services, the rules for the use of special investigative means and techniques, as well as the rules concerning national security activities shall be laid down in a cardinal Act.



Decisions on participation in military operations



Article 47




1. The Government shall decide on any troop movement of the Hungarian Defence Forces and foreign armed forces that involves the crossing of borders.




2. With the exception of the cases specified in Paragraph (3), the National Assembly shall, with the votes of two-thirds of the Members of the National Assembly present, decide on the deployment of the Hungarian Defence Forces abroad or within Hungary, on their stationing abroad, as well as on the deployment of foreign armed forces in Hungary or departing from the territory of Hungary, or on their stationing in Hungary.




3. The Government shall decide on the deployment of the Hungarian Defence Forces and of foreign armed forces, referred to in Paragraph (2) and based on the decision of the European Union or the North Atlantic Treaty Organisation, and on other troop movements thereof.




4. The Government, while simultaneously informing the President of the Republic, shall forthwith report to the National Assembly on its decisions taken under Paragraph (3) or authorising the participation of the Hungarian Defence Forces in peacekeeping or their humanitarian activity in a foreign operational area.



Special legal orders



Common rules for the state of national crisis and the state of emergency



Article 48




1. The National Assembly:







a.
shall declare a state of national crisis and set up a National Defence Council in the event of the declaration of a state of war or an imminent danger of armed attack by a foreign power (danger of war);






b.
shall declare a state of emergency in the event of armed actions aimed at subverting the lawful order or at exclusively acquiring power, or in the event of serious acts of violence endangering life and property on a massive scale, committed with arms or with objects suitable to be used as arms.






2. For the declaration of a state of war, the conclusion of peace or the declaration of a special legal order referred to in Paragraph (1), the votes of two-thirds of the Members of the National Assembly shall be required.




3. If the National Assembly is prevented from taking such decisions, the President of the Republic shall have the right to declare a state of war, to declare a state of national crisis and set up the National Defence Council, or to declare a state of emergency.




4. The National Assembly shall be deemed to be prevented from taking such decisions if it is not in session and its convening is made impossible by insurmountable obstacles caused by shortage of time or the events resulting in a state of war, state of national crisis or state of emergency.




5. The Speaker of the National Assembly, the President of the Constitutional Court and the Prime Minister shall unanimously determine that the National Assembly is prevented from acting and that the declaration of a state of war, state of national crisis or state of emergency is justified.




6. As soon as the National Assembly is no longer prevented from acting, it shall at its first sitting review whether the declaration of a state of war, state of national crisis or state of emergency was justified, and decide on the legality of the measures adopted. For such decision, the votes of two-thirds of the Members of the National Assembly shall be required.




7. During a state of national crisis or a state of emergency, the National Assembly may not dissolve itself and may not be dissolved. During a state of national crisis or a state of emergency, no general elections of Members of the National Assembly may be called or held; in such cases, a new National Assembly shall be elected within ninety days of the termination of the state of national crisis or state of emergency. If the general elections of Members of the National Assembly have already been held but the new National Assembly has not been formed yet, the President of the Republic shall convene the constitutive sitting for a date within thirty days of the termination of the state of national crisis or state of emergency.




8. The National Assembly that has dissolved itself or has been dissolved may be convened also by the National Defence Council during a state of national crisis, and by the President of the Republic during a state of emergency.



State of national crisis



Article 49




1. The President of the National Defence Council shall be the President of the Republic, and its members shall be the Speaker of the National Assembly, the leaders of parliamentary groups, the Prime Minister, the Ministers and - in a consultative capacity - the Chief of the National Defence Staff.




2. The National Defence Council shall exercise:







a.
the powers delegated to it by the National Assembly,






b.
the powers of the President of the Republic,






c.
the powers of the Government.






3. The National Defence Council shall decide:







a.
on the deployment of the Hungarian Defence Forces abroad or within Hungary, on their participation in peacekeeping, on their humanitarian activity in a foreign operational area, or on their stationing abroad,






b.
on the deployment of foreign armed forces in Hungary or departing from the territory of Hungary, or on their stationing in Hungary,






c.
on the introduction of extraordinary measures laid down in a cardinal Act.






4. The National Defence Council may adopt decrees by means of which it may, as provided for by a cardinal Act, suspend the application of certain Acts, derogate from the provisions of Acts and take other extraordinary measures.




5. Upon the termination of the state of national crisis, such decrees of the National Defence Council shall cease to have effect, unless the National Assembly extends those decrees.



State of emergency



Article 50




1. Should the use of the police and the national security services prove insufficient, the Hungarian Defence Forces may be used during a state of emergency.




2. During a state of emergency, if the National Assembly is prevented from acting, the President of the Republic shall decide on the use of the Hungarian Defence Forces under Paragraph (1).




3. During a state of emergency, the extraordinary measures laid down in a cardinal Act shall be introduced by the President of the Republic in decrees. By means of his or her decrees, the President of the Republic may, as provided for by a cardinal Act, suspend the application of certain Acts, derogate from the provisions of Acts and take other extraordinary measures.




4. The President of the Republic shall forthwith inform the Speaker of the National Assembly of the extraordinary measures introduced. During a state of emergency, the National Assembly or, if it is prevented from acting, the committee of the National Assembly dealing with national defence issues shall remain continuously in session. The National Assembly or, if it is prevented from acting, the committee of the National Assembly dealing with national defence issues may suspend the application of the extraordinary measures introduced by the President of the Republic.




5. Extraordinary measures introduced by means of decrees shall remain in force for thirty days, unless the National Assembly or, if it is prevented from acting, the committee of the National Assembly dealing with national defence issues extends them.




6. Upon the termination of the state of emergency, such decrees of the President of the Republic shall cease to have effect.



State of preventive defence



Article 51




1. In the event of a danger of external armed attack or in order to meet an obligation arising from an alliance, the National Assembly shall declare a state of preventive defence for a fixed period of time, and shall simultaneously authorise the Government to introduce extraordinary measures laid down in a cardinal Act. The period of the state of preventive defence may be extended.




2. The votes of two-thirds of the Members of the National Assembly present shall be required for a special legal order referred to in Paragraph (1) to be declared or to be extended.




3. After initiating the declaration of a state of preventive defence, the Government may, by means of decrees, introduce measures derogating from the Acts regulating the operation of public administration, the Hungarian Defence Forces and law enforcement organs, and shall continuously inform the President of the Republic and the standing committees of the National Assembly having the relevant functions and powers thereof. The measures thus introduced shall remain in force until the decision of the National Assembly on the declaration of a state of preventive defence but for no longer than sixty days.




4. During a state of preventive defence, the Government may adopt decrees by means of which it may, as provided for by a cardinal Act, suspend the application of certain Acts, derogate from the provisions of Acts and take other extraordinary measures.




5. Upon the termination of the state of preventive defence, such decrees of the Government shall cease to have effect.



Terror threat-situation



Article 51/A




1. Parliament on the initiation of the Government can proclaim terror threat-situation for a certain period of time in an event of significant and imminent terror threat or in the case of a terrorist attack, and it authorises Government to introduce certain extraordinary measures defined in cardinal law. The duration of the terror threat-situation may be extended.




2. A two-thirds vote of the present Members of the National Assembly is required to introduce and to extend terror threat-situation under paragraph (1).




3. The Government after initiating to proclaim terror threat-situation can issue decrees on the introduction of certain measures according to regulations defined by cardinal laws that can deviate from the laws on the public administration, on the Hungarian Defence Forces, on the police, on the national security services. The Government informs about these measures the President of the Republic and the National Assembly standing committees that have relevant responsibilities and powers about the measures taken in the time of terror threat-situation. The measures introduced by the Government shall remain in force until Parliament decides on the proclamation of terror threat-situation, but only up to fifteen days.




4. The Government can issue decrees in a terror threat-situation that - according to regulations defined by cardinal laws - can suspend the application of certain laws, deviate from certain statutora provisions, and it may take other extraordinary measures.




5. During the terror threat-situation and the duration of the validity of measures introduced under paragraph (3) the Hungarian Defence Forces may be used if the use of the police and national security services are not enough.




6. The Government's decree is repealed if the terror threat-situation ceases to exist.



Unexpected attacks



Article 52




1. In the event of any unexpected invasion of the territory of Hungary by external armed groups, the Government shall be obliged to immediately take action with forces duly prepared and proportionate to the attack to repel the same, to safeguard the territory of Hungary with domestic and allied emergency air defence and aviation forces, and to protect law and order, life and property, public order and public safety, according to an armed defence plan approved by the President of the Republic as necessary, until it makes a decision on the declaration of a state of emergency or a state of national crisis.




2. The Government shall forthwith inform the National Assembly and the President of the Republic of its action taken under Paragraph (1).




3. In the event of any unexpected attack, the Government may adopt decrees to suspend the application of particular laws and to deviate from any statutory provision, and may adopt any further extraordinary measure as defined by a cardinal Act.




4. Upon the termination of the unexpected attack, such decrees of the Government shall cease to have effect.



State of danger



Article 53




1. In the event of a natural disaster or industrial accident endangering life and property, or in order to mitigate the consequences thereof, the Government shall declare a state of danger, and may introduce extraordinary measures laid down in a cardinal Act.




2. In a state of danger the Government may adopt decrees by means of which it may, as provided for by a cardinal Act, suspend the application of certain Acts, derogate from the provisions of Acts and take other extraordinary measures.




3. The decrees of the Government referred to in Paragraph (2) shall remain in force for fifteen days, unless the Government, on the basis of authorisation by the National Assembly, extends those decrees.




4. Upon the termination of the state of danger, such decrees of the Government shall cease to have effect.



Common rules for special legal orders



Article 54




1. Under a special legal order, the exercise of fundamental rights - with the exception of the fundamental rights provided for in Articles II and III, and Article XXVIII(2) to (6) - may be suspended or may be restricted beyond the extent specified in Article 1(3).




2. Under a special legal order, the application of the Fundamental Law may not be suspended, and the operation of the Constitutional Court may not be restricted.




3. A special legal order shall be terminated by the organ entitled to introduce the special legal order if the conditions for its declaration no longer exist.




4. The detailed rules to be applied under a special legal order shall be laid down in a cardinal Act.



CLOSING AND MISCELLANEOUS PROVISIONS




1. The Fundamental Law of Hungary shall enter into force on 1 January 2012.




2. This Fundamental Law shall be adopted by the National Assembly pursuant to Sections 19(3)a) and 24(3) of Act XX of 1949.




3. The transitional provisions related to the entry into force of the Fundamental Law are contained in Points 8 to 26.




4. The Government shall be obliged to submit to the National Assembly the legislative proposals required for the implementation of the Fundamental Law.




5. The decisions of the Constitutional Court taken prior to the entry into force of the Fundamental Law are repealed. This provision shall be without prejudice to the legal effects produced by those decisions.




6. The 25th day of April shall be Fundamental Law Day to commemorate the promulgation of the Fundamental Law.




7. The first general election of local government representatives and mayors after the entry into force of the Fundamental Law shall take place in October 2014.




8. The entry into force of the Fundamental Law shall not affect the legal force of legal regulations adopted, normative decisions and normative orders, and other legal instruments of state control issued, specific decisions taken and international legal commitments undertaken before its entry into force.




9. The legal successor of the organ exercising the relevant functions and powers under Act XX of 1949 on the Constitution of the Republic of Hungary shall be the organ exercising the relevant functions and powers under the Fundamental Law.




10. After the entry into force of the Fundamental Law, the name referring to the Republic of Hungary may remain in use as a reference to Hungary in accordance with the legal regulations in force on 31 December 2011, until the transition to the use of the name under the Fundamental Law can be achieved in accordance with the principles of responsible management.




11. With the exceptions laid down in Points 12 to 18, the entry into force of the Fundamental Law shall not affect the mandate of the National Assembly, the Government and the local representative bodies, as well as of persons appointed or elected before the entry into force of the Fundamental Law.




12. The following provisions of the Fundamental Law shall also apply to the mandate of the following:







a.
Articles 3 and 4 to the mandate of the National Assembly and Members of the National Assembly in office;






b.
Articles 12 and 13 to the mandate of the President of the Republic in office;






c.
Articles 20 and 21 to the mandate of the Government in office and the Members of the Government in office;






d.
Article 27(3) to the mandate of court secretaries in office;






e.
Article 33(2) to the mandate of the Presidents of the county assemblies; and






f.
Article 35(3) to (6) to the mandate of the local representative bodies and mayors in office.






13. The calculation of the period referred to in Article 4(3)f) of the Fundamental Law shall start upon the entry into force of the Fundamental Law.






14. 1. The legal successor of the Supreme Court, the National Council of Justice and its President shall be the Curia in terms of administering justice, and, with the exception laid down in a cardinal Act, the President of the National Office for the Judiciary in terms of the administration of courts.




2. The mandate of the President of the Supreme Court and of the President and members of the National Council of Justice shall terminate upon the entry into force of the Fundamental Law.






15. 1. With the exception laid down in Paragraph (2), the lowest age requirement laid down in Article 26(2) of the Fundamental Law shall apply to judges appointed on the basis of a call for applications announced after the entry into force of the Fundamental Law.




2. In the case of appointments for which, as laid down in an Act, no call for applications is required, the lowest age requirement shall apply to judges appointed after the entry into force of the Fundamental Law.




16. As of the entry into force of the Fundamental Law, the designation for the office of the Parliamentary Commissioner for Citizens' Rights shall be Commissioner for Fundamental Rights. The legal successor of the Parliamentary Commissioner for Citizens' Rights, the Parliamentary Commissioner for National and Ethnic Minority Rights and the Parliamentary Commissioner for Future Generations shall be the Commissioner for Fundamental Rights. As of the entry into force of the Fundamental Law, the Parliamentary Commissioner for National and Ethnic Minority Rights in office shall become Deputy of the Commissioner for Fundamental Rights responsible for the protection of the rights of nationalities living in Hungary; as of the entry into force of the Fundamental Law, the Parliamentary Commissioner for Future Generations in office shall become Deputy of the Commissioner for Fundamental Rights responsible for the protection of the interests of future generations; their mandates shall terminate upon the termination of the mandate of the Commissioner for Fundamental Rights.




17. The mandate of the Commissioner for Data Protection shall terminate upon the entry into force of the Fundamental Law.




18. For the purposes and as of the entry into force of the Fundamental Law, the designation for the office of the President of the county assembly shall be President of the county representative body. The county representative body pursuant to the Fundamental Law shall be the legal successor of the county assembly.






19. 1. With the exceptions laid down in Paragraphs (2) to (5), the provisions of the Fundamental Law shall also apply to cases in progress.




2. Article 6 of the Fundamental Law shall apply as of the first sitting of the National Assembly to be held following the entry into force of the Fundamental Law.




3. Proceedings instituted upon applications submitted to the Constitutional Court before the entry into force of the Fundamental Law by applicants who no longer have the right to submit applications under the Fundamental Law shall be terminated and if, as of the entry into force of the Fundamental Law, the proceeding falls within the powers of another organ, the application shall be transferred. In accordance with the conditions laid down in a cardinal Act, the applicant may repeatedly submit the application.




4. Articles 38(4) and 39(1) of the Fundamental Law shall apply to contracts and subsidy entitlements existing on 1 January 2012, and to proceedings in progress aimed at concluding contracts or granting subsidies if provided for by an Act, and as provided for by that Act.




5. The third sentence of Section 70/E(3) of Act XX of 1949 on the Constitution of the Republic of Hungary in force on 31 December 2011 shall, until 31 December 2012, apply to benefits which qualify as pension benefits under the rules in force on 31 December 2011 with respect to any change in their conditions, nature or amount, to their conversion to other benefits or to their termination.




20. Sections 26(6), 28/D, 28/E, and 31(2) and (3) of Act XX of 1949 on the Constitution of the Republic of Hungary in force on 31 December 2011 shall apply to cases in progress at the entry into force of the Fundamental Law also after the entry into force of the Fundamental Law.




21. The participation of the nationalities living in Hungary in the work of the National Assembly as referred to in Article 2(2) of the Fundamental Law shall be ensured for the first time in the work of the National Assembly formed after the first general election of Members of the National Assembly after the entry into force of the Fundamental Law.




22. The entry into force of the Fundamental Law shall not affect any decision of the National Assembly or the Government taken before that entry into force and under Act XX of 1949 on the Constitution of the Republic of Hungary on the deployment of the Hungarian Defence Forces within Hungary or abroad, on the deployment of foreign armed forces in Hungary or departing from the territory of Hungary as well as on the stationing of the Hungarian Defence Forces abroad and/or of foreign armed forces in Hungary.




23. In a declared







a.
state of national crisis, the provisions of the Fundamental Law on the state of national crisis,






b.
state of emergency, if it was declared due to armed actions aimed at overthrowing the constitutional order or at exclusively acquiring power, or in the event of serious acts of violence endangering life and property on a massive scale, committed with arms or with objects suitable to be used as arms, the provisions of the Fundamental Law on the state of emergency,






c.
state of emergency, if it was declared due to a natural disaster or industrial accident massively endangering life or property, the provisions of the Fundamental Law on the state of danger,






d.
state of preventive defence, the provisions of the Fundamental Law on the state of preventive defence,






e.
state defined in Section 19/E of Act XX of 1949 on the Constitution of the Republic of Hungary, the provisions of the Fundamental Law on unexpected attack, and






f.
state of danger, the provisions of the Fundamental Law on the state of danger shall apply.








24. 1. Anyone prohibited from participating in public affairs under a final sentence at the entry into force of the Fundamental Law shall not have the right to vote and to be voted for while the prohibition is in force.




2. Anyone under guardianship restricting or excluding his or her capacity to act under a final judgement at the entry into force of the Fundamental Law shall not have the right to vote and to be voted for until such guardianship is terminated or until a court establishes the existence of his or the right to vote and to be voted for.






25. 1. Section 12(2) of Act XX of 1949 on the Constitution of the Republic of Hungary in force on 31 December 2011 shall, until 31 December 2013, apply to the delivery of any local government property to the State or another local government.




2. Section 44/B(4) of Act XX of 1949 on the Constitution of the Republic of Hungary in force on 31 December 2011 shall apply until 31 December 2012. After 31 December 2011, an Act, or a government decree based on authorisation by an Act may specify functions and powers of state administration for local government notaries.




3. Section 22(1) and (3) to (5) of Act XX of 1949 on the Constitution of the Republic of Hungary in force on 31 December 2011 shall apply until the entry into force of the cardinal Act referred to in Article 5(8) of the Fundamental Law. The National Assembly shall adopt the cardinal Act referred to in Articles 5(8) and 7(3) of the Fundamental Law by 30 June 2012.




4. Until 31 December 2012, a cardinal Act may provide that for the adoption of certain decisions of the National Assembly, qualified majority shall be required.




26. The following shall be repealed:







a.
Act XX of 1949 on the Constitution of the Republic of Hungary,






b.
Act I of 1972 on the amendment to Act XX of 1949 and the consolidated text of the Constitution of the People's Republic of Hungary,






c.
Act XXXI of 1989 on the amendment to the Constitution,






d.
Act XVI of 1990 on the amendment to the Constitution of the Republic of Hungary,






e.
Act XXIX of 1990 on the amendment to the Constitution of the Republic of Hungary,






f.
Act XL of 1990 on the amendment to the Constitution of the Republic of Hungary,






g.
the Amendment to the Constitution dated 25 May 2010,






h.
the Amendment to the Constitution dated 5 July 2010,






i.
the Amendments to the Constitution dated 6 July 2010,






j.
the Amendments to the Constitution dated 11 August 2010,






k.
Act CXIII of 2010 on the amendment to Act XX of 1949 on the Constitution of the Republic of Hungary,






l.
Act CXIX of 2010 on the amendment to Act XX of 1949 on the Constitution of the Republic of Hungary,






m.
Act CLXIII of 2010 on the amendment to Act XX of 1949 on the Constitution of the Republic of Hungary,






n.
Act LXI of 2011 on the amendment to Act XX of 1949 on the Constitution of the Republic of Hungary required for the adoption of certain temporary provisions related to the Fundamental Law,






o.
Act CXLVI of 2011 on the amendment to Act XX of 1949 on the Constitution of the Republic of Hungary, and






p.
Act CLIX of 2011 on the amendment to Act XX of 1949 on the Constitution of the Republic of Hungary.



